Title: To James Madison from Jacob De La Motta, 7 August 1820
From: Motta, Jacob De La
To: Madison, James


                
                    Dear Sir.
                    Savannah, Georgia August 7th. 1820
                
                The services of those who have acted well for their Country, can never be requited; and in a government like ours, the retirement of the first magistrate and relinquishment of his exalted station; does not lessen the respect that the people should, at all times entertain for him. Under this

impression, and believing that you have ever been, and still continue to be, liberal in Your views of a once oppressed people; and confident that you would cheerfully receive any information, appertaining to the history of the Jews in this country; have been induced to solicit your acceptance of a discourse, pronounced on the occasion of the Consecration of the New Synagogue recently erected in our city. I am aware it contains nothing worthy attention, except a few facts in relation to the Jews. And I am imboldened to this act, not only from respect, but for the liberality you possess. Allow me the honor of considering myself very Respectfully Your Obt. Hume. Servt.
                
                    Jacob De La Motta
                
            